NO. 12-14-00348-CV

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

KYLE EDWIN BARNHILL,                            §       APPEAL FROM THE 420TH
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

WILLIAM AGNEW, JR. AND DEAN
WATTS,                           §    NACOGDOCHES COUNTY, TEXAS
APPELLEES
                        MEMORANDUM OPINION
                            PER CURIAM
       Kyle Edwin Barnhill appeals the trial court’s order granting the motion for summary
judgment filed by William A. Agnew, Jr. and Dean Watts. Texas Civil Practice and Remedies
Code Chapter 14 applies to this appeal. We dismiss the appeal as frivolous.


                               INMATE LITIGATION-CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a district, county, justice of the peace, or small claims court, or an appellate court in
which an affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002
(West Supp. 2014). This means that the requirements of Chapter 14 apply when inmates file an
appeal or an original proceeding in an appellate court just as when they file an action in a trial
court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2014). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2014). The
filings required under Chapter 14 are “an essential part of the process by which courts review
inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action
without notice or hearing. See, e.g., Amir-Sharif v. Mason, 243 S.W.3 854, 857 (Tex. App.–
Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana
2003, no pet.). Further, when an inmate fails to comply with the requirement for the affidavit or
declaration of previous filings, the trial court may assume that the current action is substantially
similar to one previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of
Criminal Justice–Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.]
1998, pet. denied). We see no reason why this caselaw interpreting the Chapter 14 requirements
as they apply to actions filed in trial courts should not also now apply to actions filed in appellate
courts. See Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.).
         In this appeal, Barnhill did not file a copy of his inmate trust account statement or an
affidavit or declaration of previous filings. Because the requirements of Chapter 14 now apply to
inmate proceedings in the courts of appeals, caselaw permits us to dismiss Barnhill’s appeal
without notice.


                                                    DISPOSITION
         Because Barnhill did not comply with the Chapter 14 requirements we have identified
above, we dismiss this appeal as frivolous. See Bell, 62 S.W.2d at 158.
Opinion delivered December 3, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          DECEMBER 3, 2014


                                          NO. 12-14-00348-CV


                              KYLE EDWIN BARNHILL,
                                     Appellant
                                        V.
                        WILLIAM AGNEW, JR. AND DEAN WATTS,
                                     Appellees


                                 Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1127731)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed as frivolous; and that this decision be certified
to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.